Title: To James Madison from the House of Representatives, 28 February 1816
From: House of Representatives
To: Madison, James


                    
                        
                            February 28th. 1816.
                        
                        
                    
                    On motion of Mr. Parris
                    Resolved, that the President of the U.S. be requested to cause to be laid before this House a statement of the number of impressed American Seamen confined in Dartmoor Prison, the number surrendered, given up, or taken from on board British vessels, captured during the late war, together with their places of residence respectively.
                    
                    Ordered that Mr. Parris and Mr. Tate be a committee to present the above resolution to the President of the United States.
                    Attest
                    
                        Tho. DoughertyC.H.R.
                    
                